Name: Council Regulation (EEC) No 3721/81 of 21 December 1981 amending Regulation (EEC) No 1893/79 and (EEC) No 2592/79 concerning registration of crude oil and petroleum product imports in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 81 Official Journal of the European Communities No L 373/9 COUNCIL REGULATION (EEC) No 3721/81 of 21 December 1981 amending Regulations (EEC) No 1893/79 and (EEC) No 2592/79 concerning regis ­ tration of crude oil and petroleum product imports in the Community December 1981 is hereby replaced by '31 December 1982'. Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas the Council , by means of Regulation (EEC) No 1 893/79 f 1 ), as last amended by Regulation (EEC) No 481 /81 (2), which expires on 31 December 1981 , introduced registration for crude oil and petroleum products in the Community ; Whereas the Council , by means of Regulation (EEC) No 2592/79 (3 ), as last amended by Regulation (EEC) No 481 /81 , which expires on 31 December 1981 , laid down the rules for carrying out the said registration ; Whereas, in view of the supply situation , the Member States and the Commission should be regularly informed of the cost of crude oil supplies ; whereas, accordingly, the system for providing information on crude oil imports should be retained ; Whereas the Commission does not need certain detailed items of information except in a period of market pressure , Article 4 (2) of Regulation (EEC) No 2592/79 is hereby replaced by the following : '2. Furthermore , where the market situation so warrants and in order to give a better picture of the conditions under which imports have taken place, the Member States shall forward to the Commission , at its express request made after consulting the Member States , the prices of the principal types of crude oil calculated by tranches of the volume imported in accordance with the implementing arrangements adopted by the Commission pursuant to Article 7'. Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. In Article 5 of Regulation (EEC) No 1893/79 and Article 8 of Regulation (EEC) No 2592/79 '31 It shall apply from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY ( ») OJ No L 220 , 30 . 8 . 1979, p . 1 . ( 2 ) OJ No L 52, 27 . 2 . 1981 , p . 1 . ( J ) OJ No L 297, 24 . 11 . 1979 , p . 1 .